Citation Nr: 1115803	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-29 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for high cholesterol disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for heart disability.  

3.  Entitlement to an increased rating for left knee degenerative joint disease with grade III-IV chondromalacia of femoral condyle, status post arthrotomy and repair, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2006, a statement of the case was issued in August 2007, and a substantive appeal was received in September 2007.  The Veteran withdrew a request for a Board hearing in October 2007.

The Veteran's appeal also originally included the issue of service connection for right knee disability.  However, this benefit was granted by rating decision in October 2009.

The issues of service connection for heart disability (on the merits) and a higher rating for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in July 1992, service connection for high cholesterol was denied; a notice of disagreement was not received to initiate an appeal from that determination. 

2.  Evidence received since the July 1992 denial does not, by itself or considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for high cholesterol and does not raise a reasonable possibility of substantiating the claim. 

3.  By rating decision in July 1992, service connection for heart disability was denied; a notice of disagreement was not received to initiate an appeal from that determination. 

4.  Evidence received since the July 1992 denial does relate to an unestablished fact necessary to substantiate the claim of service connection for heart disability.  


CONCLUSIONS OF LAW

1.  The July 1992 rating decision is final.  38 U.C.S.A. § 7105(c) (West 2002). 

2.  Evidence received in connection with the high cholesterol claim since the July 1992 rating decision is not new and material, and the appellant's claim of service connection for high cholesterol has not been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  Evidence received in connection with the heart disability claim since the July 1992 rating decision is new and material, and the appellant's claim of service connection for heart disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters dated in March 2006.  Notice was repeated in August 2006.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2006 letter also advised the Veteran on the manner of assigning disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Compliance with the provisions of Kent v. Nicholson, 20 Vet. App. 1 (2006) with regard to requests to reopen claims is discussed below. 

High Cholesterol and Heart Disability Issues

By rating decision in July 1992, service connection was denied for high cholesterol and for heart disability (claimed as chest pain and/or hypertension).  A notice of disagreement was not received, and the decision became final.  38 U.S.C.A. § 7105(c).

However, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The July 1992 rating decision denied service connection for high cholesterol on the basis that high cholesterol was not a disability for purposes of service connection.  High cholesterol readings are actually laboratory results and are not recognized as disabilities.  38 U.S.C.A §§ 101(16), 105(a), 1110, 1131; 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There has been no new evidence received to reopen the high cholesterol claim.  In effect, service connection was denied as a matter of law in 1992.  Therefore, to the extent that the Veteran was not fully furnished VCAA notice, including notice regarding a request to reopen under Kent v. Nicholson, 20 Vet. App. 1 (2006), such notice was not required.  

The Board notes here that it does not appear that notice required under Kent was give for the heart disability claim.  However, there is no prejudice to the Veteran since the Board finds that there has been new and material evidence to reopen the heart disability claim.  It appears that the 1992 decision was based, in part, on the lack of evidence of current heart disability.  Medical evidence now of record documents coronary artery disease.  This constitutes new and material evidence to reopen the heart disability claim. 



ORDER

New and material evidence has not been received to reopen the claim of service connection for high cholesterol.  To this extent, the appeal is denied.

New and material evidence has been received to reopen the claim of service connection for heart disability.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

Heart

The Veteran seeks service connection for heart disability.  He had coronary artery bypass grafting in July 2005.  In service, relevant findings included an electrocardiogram in February 1987.  Further, the Veteran reported that he had or had had chest pain or pressure on service examination in March 1991.  Under the circumstances, the Board believes that a VA examination with medical opinion is required.

Additionally, the Veteran reported that he began seeing doctors at LBJ Medical Center for relief of chest pain after he got out of service in 1991.  The earliest reports of record from the LBJ Medical Center appear to be dated in 2005.  Accordingly, remand to attempt to obtain all medical records of treatment the Veteran received from such facility from 1991 to present is necessary.  38 C.F.R. § 3.159.  

Left knee

The Veteran seeks a higher rating than 10 percent for his service-connected left knee disability.  The most recent VA examination was in April 2008, and in August 2010, the Veteran was seen for what the examiner described as "(v)ery limited ability to flex his left knee."  This seems to suggest an increase in left knee disability, and the Board finds that a VA examination is therefore appropriate.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to obtain any medical records showing treatment at the LBJ Medical Center since 1991.  

2.  The Veteran should be scheduled for a VA examination for his left knee.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should identify all residuals attributable to the Veteran's service-connected left knee degenerative joint disease with grade III-IV chondromalacia of the femoral condyle, status post arthrotomy and repair.  

The examiner should report the range of motion measurements for the knee, in degrees.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  

The examiner should state examine for and indicate whether there is any evidence of recurrent subluxation or lateral instability of the left knee, and if so, to what extent.

3.  The Veteran should also be scheduled for an appropriate VA examination to address the nature and etiology of his current heart disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that his current heart disability was manifested during active service or is otherwise related to such service.  

The examiner should provide a rationale for the opinion, to include discussion of the significance of inservice complaints of chest pain and any inservice clinical and/or test findings related to the heart. 

4.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for heart disability and if a higher rating is warranted for the Veteran's service-connected left knee disability.  The Veteran and his representative should be furnished a supplemental statement of the.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


